Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 No. 333-169899) of International Shipholding Corporation, and Registration Statement (Form S-8 No. 333-176475) pertaining to the International Shipholding Corporation 2011 Stock Incentive Plan; of our reports dated March 14, 2011, with respect to the consolidated financial statements and schedule of International Shipholding Corporation included in this Annual Report (Form 10-K) of International Shipholding Corporation for the year ended December 31, 2011. /s/ Ernst & Young LLP New Orleans, Louisiana March 9, 2012
